DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on9/22/2021. 
Claims 1-9 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application IN202121009109 filed on 3/4/2021. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-9 are objected to because there are small typographical mistakes, which appear to be translation mistakes. For example the claims should read, “wherein a number of the plurality of encoders” and “determining a number of time-steps” as recited in the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-9: Claims 1, 4, and 7 recite “the corresponding exogenous part”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-9: Claims 1, 4, and 7 recite “the seasonal lag information”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-3 are directed toward a process, claims 7-9 are directed toward a product, and claims 4-6 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a system for time series data prediction, comprising: one or more hardware processors; a communication interface; a plurality of encoders; a decoder; and a memory storing a plurality of instructions, wherein the plurality of instructions when executed, cause the one or more hardware processors, the plurality of encoders, and the decoder to perform the time series data prediction by: collecting input data, via one or more hardware processors; determining an order of seasonality in the input data, via the one or more hardware processors; selecting a plurality of encoders, wherein number of the plurality of encoders is determined based on the order of seasonality, via the one or more hardware processors; determining number of time-steps of each of the plurality of encoders based on corresponding Partial Auto Correlation Function (PACF) significant lags, via the one or more hardware processors; appending an endogenous part of a historical information used as input to the plurality of encoders with the corresponding exogenous part, via the one or more hardware processors; generating a combined context vector, using a plurality of context vectors obtained from the plurality of encoders, via the one or more hardware processors; generating input for a decoder that forms an encoder- decoder pair with the plurality of encoders, by appending the combined context vector with a plurality of seasonal lags synchronized with an associated multi-step target at output of the decoder by a period or integral multiple of the period, via the one or more hardware processors, wherein number of the plurality of seasonal lags is equal to value of the determined order of seasonality; training a plurality of network parameters of the encoder- decoder pair using back-propagation through time, via the one or more hardware processors; and generating a plurality of the time series data predictions, based on the seasonal lag information distributed without redundance between the encoder and decoder inputs, via the one or more hardware processors (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving input data regarding seasonality data to determine time series and seasonal lags of the data, which is then used to generate predictions, where the predictions are for market forecasting.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a system, comprising: one or more hardware processors; a communication interface; a plurality of encoders; a decoder; and a memory storing a plurality of instructions, wherein the plurality of instructions when executed, cause the one or more hardware processors, the plurality of encoders, and the decoder to perform the time series data prediction by: collecting input data, via one or more hardware processors; training a plurality of network parameters of the encoder- decoder pair using back-propagation through time” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a system, comprising: one or more hardware processors; a communication interface; a plurality of encoders; a decoder; and a memory storing a plurality of instructions, wherein the plurality of instructions when executed, cause the one or more hardware processors; non-transitory computer readable medium, wherein the non-transitory computer readable medium comprising a plurality of instructions” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The Examiner notes that “training a plurality of network parameters of the encoder- decoder pair using back-propagation through time” is merely using back-propagation as the way to train the machine learning, which merely adds the words apply it with the judicial exception, since no specific details of how the training is being done is claimed (See PEG 2019 and MPEP 2106.05).
In addition, dependent claims 2-3, 5-6, and 8-9 further narrow the abstract idea and present no additional elements which integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05).
The claimed “a system, comprising: one or more hardware processors; a communication interface; a plurality of encoders; a decoder; and a memory storing a plurality of instructions, wherein the plurality of instructions when executed, cause the one or more hardware processors; non-transitory computer readable medium, wherein the non-transitory computer readable medium comprising a plurality of instructions” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-3; System claims 4-6; and Product claims 7-9 recite a system, comprising: one or more hardware processors; a communication interface; a plurality of encoders; a decoder; and a memory storing a plurality of instructions, wherein the plurality of instructions when executed, cause the one or more hardware processors; non-transitory computer readable medium, wherein the non-transitory computer readable medium comprising a plurality of instructions; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraph 0045 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a system, comprising: one or more hardware processors; a communication interface; a plurality of encoders; a decoder; and a memory storing a plurality of instructions, wherein the plurality of instructions when executed, cause the one or more hardware processors, the plurality of encoders, and the decoder to perform the time series data prediction by: collecting input data, via one or more hardware processors; training a plurality of network parameters of the encoder- decoder pair using back-propagation through time” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-3, 5-6, and 8-9 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1-9 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 4, and 7 disclose a system, product, and method for time series data prediction based on seasonal lags using PACF and training encoder/decoder hardware to generate data predictions.
Regarding a possible 103 rejection: The closest prior art of record is:
Wood III et al. (US 2015/022974 A1) – which discloses ARIMA model installation using time series data. 
Wexler et al. (US 2021/0241916 A1) – which discloses forecasting and explaining user health metrics with machine learning.
Yamaura (US 2009/0094025 A1) – which discloses speech encoding and decoding.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 4, and 7, such as time series data prediction based on seasonal lags using PACF and training encoder/decoder hardware to generate data predictions.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “a system for time series data prediction, comprising: one or more hardware processors; a communication interface; a plurality of encoders; a decoder; and a memory storing a plurality of instructions, wherein the plurality of instructions when executed, cause the one or more hardware processors, the plurality of encoders, and the decoder to perform the time series data prediction by: collecting input data, via one or more hardware processors; determining an order of seasonality in the input data, via the one or more hardware processors; selecting a plurality of encoders, wherein number of the plurality of encoders is determined based on the order of seasonality, via the one or more hardware processors; determining number of time-steps of each of the plurality of encoders based on corresponding Partial Auto Correlation Function (PACF) significant lags, via the one or more hardware processors; appending an endogenous part of a historical information used as input to the plurality of encoders with the corresponding exogenous part, via the one or more hardware processors; generating a combined context vector, using a plurality of context vectors obtained from the plurality of encoders, via the one or more hardware processors; generating input for a decoder that forms an encoder- decoder pair with the plurality of encoders, by appending the combined context vector with a plurality of seasonal lags synchronized with an associated multi-step target at output of the decoder by a period or integral multiple of the period, via the one or more hardware processors, wherein number of the plurality of seasonal lags is equal to value of the determined order of seasonality; training a plurality of network parameters of the encoder- decoder pair using back-propagation through time, via the one or more hardware processors; and generating a plurality of the time series data predictions, based on the seasonal lag information distributed without redundance between the encoder and decoder inputs, via the one or more hardware processors (as required by independent claims 1, 4, and 7)”, thus rendering claims 1, 4, 7 and their dependent claims as allowable over the prior art. 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683